Citation Nr: 0843313	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-38 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for the 
cause of the veteran's death, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946, and died in June 2002.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection 
for the cause of the veteran's death.

2.  The additional evidence received since the time of the 
final March 2003 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for the cause of the veteran's death.

3.  The veteran died in June 2002, at the age of 76; the 
immediate cause of death was respiratory failure.  Multiple 
organ dysfunction syndrome, renal failure, and colon 
infarction were listed as underlying causes.  Aortobifemoral 
bypass grafts and atherosclerotic vascular disease were 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause.  An autopsy was 
not performed.  

4.  At the time of the veteran's death, service connection 
was in effect for residuals of a shell fragment wound of the 
left leg, rated as 30 percent disabling.

5.  No evidence of respiratory failure, multiple organ 
dysfunction syndrome, renal failure, colon infarction, 
aortobifemoral bypass grafts, or atherosclerotic vascular 
disease was shown in service; however, the weight of the 
evidence shows that the veteran's atherosclerotic vascular 
disease and the ultimately resulting aortobifemoral bypass 
grafts were due, in part, to the veteran's service-connected 
left leg injury residuals. 

6.  The weight of the evidence reflects that a disability of 
service origin substantially or materially contributed to the 
veteran's death.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  A disability related to active service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the appellant 
is being taken in granting the issue on appeal.  As such, 
this decision poses no risk of prejudice to the claimant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2006).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death was filed in December 2005.  Therefore, the 
current, amended regulation applies.  

The RO denied service connection for the cause of the 
veteran's death in March 2003, and notified the appellant of 
the decision that same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether there was a relationship 
between the veteran's cause(s) of death and his military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the March 
2003 rating decision which is relevant to, and probative of, 
this matter.

The evidence of record at the time of the March 2003 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service medical records; a 
1946 VA examination report; private medical records dated 
from 1982 to 2002 from two different facilities; VA 
outpatient treatment records dated from January 1992 to 
November 1992; treatment records from the veteran's private 
physicians: Dr. W.B.L., Dr. R.B.T., L.E.W; and the veteran's 
June 2002 death certificate.  The additional evidence added 
to the record since the March 2003 rating decision includes 
private medical records dated from December 2001 to June 
2002; the November 2007 VA opinion; March 2007 and July 2007 
private opinion letters from Dr. R.B.T.; December 2005 and 
June 2008 private opinion letters from Dr. L.E.W.; a July 
2008 private opinion letter from Dr. W.B.L.; and the July 
2008 Board hearing transcript.  

The RO denied the veteran's claim for entitlement to service 
connection for the cause of the veteran's death in March 
2003, and at that time, there was no evidence that the 
veteran's death was related to service or to a service 
connected disability.  The evidence submitted since that 
time, particularly those private and VA opinions enumerated 
above provide rationales both in favor and against the 
premise that the veteran's death was etiologically related to 
service or to a service-connected disorder.  For the limited 
purpose of determining whether new and material evidence has 
been submitted, these medical opinions are clearly both new, 
as not having been previously considered by VA in this 
matter, and material, as each speaks directly to the issue on 
appeal.  With such new and material evidence having been 
submitted, the claim for service connection for the cause of 
the veteran's death is reopened.  

Merits of the Claim

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  At the time of the veteran's 
death, service connection for residuals of a shell fragment 
wound injury of the left leg had been in effect since his 
service separation in March 1946; this was the only service-
connected disorder.

The record gives a clear picture of the veteran's medical 
history, especially in the months leading up to his death.  
VA medical records reflect that the veteran began to 
experience left leg claudication in approximately 1989, after 
which he underwent a left femoral-to-popliteal arterial 
bypass graft in August 1992.  Interestingly, a separate VA 
outpatient treatment records notes that in March 1992, the 
veteran denied experiencing any right leg symptomatology, 
reporting only left leg pain and circulatory concerns.  
Within a year of the August 1992 arterial bypass graft, a 
July 1993 VA outpatient treatment record documenting an 
exploratory procedure showed that the left femoral popliteal 
graft was occluded, and a further procedure was conducted to 
resolve this issue.  

Prior to the veteran's death, a February 2002 private medical 
record shows that the veteran was experiencing bilateral hip 
claudication, and outpatient catheterization at that time 
showed that an aortobifemoral graft was likely to be 
required.  That aortobifemoral graft was conducted in May 
2006, followed by a May 2006 surgery to fix an infarcted 
rectosigmoid colon, and a June 2006 surgery to resolve an 
infection within that aortobifemoral graft.  Unfortunately, 
as noted in the June 2006 private death summary, the veteran 
developed complications, including worsened acute tubular 
necrosis, and once it became apparent that he had poor chance 
for survival, was provided solely comfort care until he 
passed.

After a complete review of the evidence of record, the Board 
finds that the weight of the evidence of record supports the 
appellant's claim for the cause of the veteran's death.  The 
death certificate shows that the veteran died in June 2002, 
at the age of 76; the immediate cause of death was 
respiratory failure.  Multiple organ dysfunction syndrome, 
renal failure, and colon infarction were listed as underlying 
causes.  Aortobifemoral bypass grafts and atherosclerotic 
vascular disease were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  An autopsy was not performed.  The service medical 
records are negative for evidence of respiratory failure, 
multiple organ dysfunction syndrome, renal failure, colon 
infarction, aortobifemoral bypass grafts, or atherosclerotic 
vascular disease.  However, the weight of the objective 
medical evidence of record supports the finding that there 
was a relationship between the veteran's service-connected 
disability and his death.  

The sole opinion of record which concluded that the veteran's 
death was not related to his military service and/or service-
connected disorder, a November 2007 VA opinion, asserted that 
the veteran's service-connected disability "in no way 
contributed to or caused his death."  The VA examiner's 
rationale for this opinion included evidence that the 
veteran's vascular condition was bilateral, and thus could 
not be attributed to his service-connected left leg disorder.  
Additionally, the VA examiner noted the July 2007 opinion of 
Dr. R.B.T. finding that the veteran had previous abdominal 
operations which contributed to his overall medical 
condition.  Finally, the VA examiner, referencing the 
veteran's death certificate, noted that he veteran had "so 
many medical problems that one cannot attribute his primary 
cause of death to his shrapnel wounds of the left leg as 
noted in the discussion above."

Despite the thoroughness of the VA examiner's opinion, and 
his reported review of the medical evidence of record, his 
opinion cannot be afforded significant probative value as it 
is lacking in two regards.  Initially, the VA opinion fails 
to mention, or consider, the 1992 and 1993 VA outpatient 
treatment records, showing that the leg and hip claudication 
began in the veteran's left leg, the same leg as the 
veteran's service-connected shell fragment wound residuals.  
Notwithstanding the veteran's leg and hip claudication 
eventually becoming bilateral, the objective evidence of 
record clearly shows that it originally manifested in the 
"service-connected" leg.  Moreover, the VA opinion 
references the veteran's "many medical problems" that 
caused or contributed to his death, and essentially states 
that it would be impossible to ascribe the veteran's primary 
cause of death to his service-connected disorder.  However, 
the requirements set forth by 38 U.S.C.A. § 1310 do not 
require a service-connected disability to be the primary 
cause of death, only to be "etiologically related" or 
"causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The remaining medical opinions of record are provided by 
private-practice physicians, some of which were those medical 
professionals who treated the veteran towards and at the end 
of his life.  Although they do not appear to have reviewed 
the evidence contained in the veteran's claims file, instead 
having relied on their own documented records of the 
veteran's medical history and illnesses for reference, review 
of most of these opinions reveals no questions of probative 
value similar to those discussed with respect to the November 
2007 VA opinion.

Two of the veteran's physician's noted that the veteran's 
service-connected left leg shell fragment wound injury 
residuals were related to the veteran's development of 
vascular abnormalities and circulatory problems.  In a 
December 2005 opinion letter, Dr. L.E.W. noted that the 
chronic residuals of the veteran's inservice left leg injury 
greatly exaggerated the ischemic disease of his legs, 
particularly his left leg.  Similarly, in a March 2007 
opinion letter, Dr. R.B.T. asserted that the veteran's 
inservice injury likely resulted in significant vascular 
injury and soft tissue trauma of the left leg; his July 2007 
opinion letter also stated that the veteran's atherosclerosis 
and resultant poor circulation was a factor in his medical 
problems.

The conclusion that the veteran's service-connected disorder 
was etiologically related to his circulatory concerns was 
echoed in a July 2008 private opinion letter from Dr. W.B.L.  
He concluded that the veteran's circulatory problems were at 
least as likely as not caused by his left leg injury, and 
that those circulatory problems were at least as likely as 
not a significantly contributing factor in his death.  Thus, 
Dr. W.B.L. clearly linked the veteran's service-connected 
disorder to his death.

Although the November 2007 VA examiner had the advantage of 
having reviewed the veteran's claims file, as opposed to each 
private physician reviewing his own records generated through 
his care of the veteran, that VA opinion cannot be afforded 
the most probative weight.  Even if it is alone ultimately 
more probative than each of the submitted private medical 
opinions, the fact remains that only one physician, the VA 
examiner, concluded that the veteran's death was not casually 
related to his service-connected left leg disorder.  An 
equally probative private medical opinion concluded that it 
was, and at a minimum, two other unaffiliated private 
physicians independently concurred that the veteran's 
service-connected disorder caused such vascular and 
circulatory problems.  The probative weight of these 
opinions, in the aggregate, outweighs the VA opinion.  
Therefore, the weight of the objective medical evidence of 
record supporting a relationship between the veteran's 
service-connected disability and his death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  For that reason, service 
connection for the cause of the veteran's death is warranted.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death is reopened.

Service connection for the cause of the veteran's death is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


